Appellants and appellees contracted in writing, in 1919, for the sale, by the latter to the former, of a tract of land. The contract contained the following provisions:
  "The first parties [appellees] will furnish to said second party [appellants] at once a complete abstract of title to said lands and upon the approval of said title by the attorneys for the second party * * * will execute * * * said warranty deed."
"Said second party agrees to buy said lands * * * and to pay therefor * * * upon the approval of the titles thereto by their attorneys."
  "Five hundred dollars is paid at this time which is to * * * be refunded to the second party if said titles are rejected by its attorneys."
The sale never being consummated, the plaintiffs in the court below, appellants here, brought this suit against the defendants, appellees, for the recovery of the said $500 payment, and now prosecute this appeal to reverse the judgment rendered adversely to them.
The chief litigated question in the case was as to who breached the contract — the plaintiffs or the defendants. We cannot see that a detailed discussion of the evidence is proper, or that it would be helpful. Suffice to say, in our opinion, the record shows ample testimony to support the verdict returned. Both the plaintiffs and the defendants, as well as their respective attorneys, took the witness stand, and all seem to have been allowed to deliver themselves, fairly unrestrained, of their various versions of the transaction made the basis of the litigation. There was no error in refusing to give the general affirmative charge in favor of the plaintiffs, or in refusing to set aside the verdict of the jury because of a lack of evidence to support same.
It is true, as contended by appellants, that a stipulation that title shall be approved by vendee's attorneys before he is bound to purchase is valid; that, if title to any part of the land is bad, the title to the whole may be rejected for that cause; that the attorney may reject title depending on adverse possession, and his action cannot be held to be capricious; that, defects being pointed out by attorney to vendor, who fails to cure same in second abstract, the vendee is not bound to give other notice; that evidence that the title is good is admissible only on the issue of the bona fides of the attorney; that the action of the attorneys in rejecting, if they did reject, the title, is presumed to be in good faith; that the burden of proving bad faith on the part of the said attorneys is upon him who asserts it; and that the testimony of plaintiffs and their attorneys is admissible in support of their good faith. McDennis v. Finch,197 Ala. 76, 72 So. 352; Hollingsworth v. Colthurst, 78 Kan. 455,96 P. 851, 18 L.R.A. (N.S.) 741, 130 Am. St. Rep. 382; 3 Elliott on Ev. § 2127; 13 Ency. of Ev. 891.
But the above principles of law cannot avail appellants in their contention that the general affirmative charge should have been given in their behalf, for the reason that in this case there was evidence introduced from which the jury could legally infer, or which tended to show, that the abstract and the title shown thereby, which was submitted by the appellees, was in fact approved by appellants' attorneys, or one of them.
So far as the third count of the complaint, referred to by appellants as their *Page 578 
"special count," and the so-called "special plea" interposed thereto by appellees, are concerned, we are of the opinion that neither was necessary nor essential. But the count being in, and the general issue as to same being pleaded (appellants' statement in their brief filed on this appeal to the contrary notwithstanding), any rulings affecting the so-called "special plea" were harmless, for the reason pointed out by appellants in their insistence of error, viz. said plea set up, or undertook to set up, only such defenses as were already available under appellees' plea of the general issue.
The court, in its oral charge to the jury, said this:
  "Title to land in this country may be established by adverse possession; if a party shows that he is in the open, notorious, adverse, hostile, and exclusive possession of lands, having on record some color of title, etc., * * * then he can establish his title by adverse possession which becomes as sacred as if it were made or conveyed to him by the owner. If thatabstract [referring to the abstract furnished by appellees to appellants under the contract hereinabove referred to] showed that character of title thedefendants would be entitled to a recovery at yourhands." (Italics supplied.)
The last-quoted sentence was duly excepted to by appellants.
In the case of McDennis v. Finch et al., supra, the learned Justice writing for the Supreme Court of our state used this language:
  "It is too clear to admit of doubt that an attorney or a layman — to whose satisfaction with the title to land a contract subjects the obligations of the parties thereto, or even the efficacy of the contract — is dissatisfied, within the legal right to determine satisfaction vel non with respect to the title to land, if the title depends for sufficiency upon the establishment thereof through judicial proceedings, the result of which is to be affected, if not controlled, by a conclusion or conclusions drawn from evidence which does not itself plainly foreshadow a definite judgment in the premises."
All of which being construed in the light of its setting in the opinion quoted from, means and holds that, where vendor's title is by adverse possession, rejection of such title by purchaser's attorney cannot be deemed capricious or in bad faith. And this too without the court meaning, or intending to say, that one may not, under proper conditions, perfect a valid title to lands by means of adverse possession.
It is therefore clear that the above-quoted excerpt from the trial court's oral charge, to which exception was reserved, was erroneous, and, in view of the conflicting nature of the testimony, it cannot be said that it was without injury to the rights of appellants.
The assignments of error other than those made the basis of what we have said above are, in the main, insisted upon in such a perfunctory manner as not to require any treatment in this opinion, but, where this is not so, we do not deem a detailed discussion of them required, as it is apparent that, if there was error in any of the rulings complained of therein, it did not operate to the substantial hurt of the appellants. And we would not be willing to predicate a reversal of the case upon any such of them.
For the error pointed out, let the judgment be reversed, and the case remanded.
Reversed and remanded.